



Exhibit 10.1


RESTRICTED STOCK UNIT
AWARD AGREEMENT
 
Pursuant to Section 8 of the 1993 Stock Incentive Plan (the “Plan”) of Schnitzer
Steel Industries, Inc., an Oregon corporation (the “Company”), on April 27, 2016
the Compensation Committee of the Board of Directors of the Company authorized
and granted to _________________ (the “Recipient”) an award of restricted stock
units with respect to the Company’s Class A Common Stock (“Common Stock”),
subject to the terms and conditions of this agreement between the Company and
the Recipient (this “Agreement”). By accepting this award, the Recipient agrees
to all of the terms and conditions of this Agreement.
 
1.    Award and Terms of Restricted Stock Units. The Company awards to the
Recipient under the Plan ____________ restricted stock units (the “Award”),
subject to the restrictions, terms and conditions set forth in this Agreement.
 
(a)     Rights under Restricted Stock Units. A restricted stock unit (a “RSU”)
obligates the Company, upon vesting in accordance with this Agreement, to issue
to the Recipient one share of Common Stock for each RSU.  The number of shares
of Common Stock issuable with respect to each RSU is subject to adjustment as
determined by the Board of Directors of the Company as to the number and kind of
shares of stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
 
(b)    Vesting Date. The RSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture.  The Vesting Reference Date of this
Award is October 31, 2015. Subject to Sections 1(c), (d), (e) and (f), the RSUs
shall vest in equal installments as follows:


 
 
% of RSUs Vested
 
 
 
 
 
 
Prior to first anniversary of the Vesting Reference Date
—%
 
 
First anniversary of the Vesting Reference Date
20%
 
 
Second anniversary of the Vesting Reference Date
40%
 
 
Third anniversary of the Vesting Reference Date
60%
 
 
Fourth anniversary of the Vesting Reference Date
80%
 
 
Fifth anniversary of the Vesting Reference Date
100%
 

            
(c)    Acceleration on Death, Disability or Retirement. If the Recipient ceases
to be an employee of the Company or a parent or subsidiary of the Company by
reason of the Recipient’s death, disability or retirement, all outstanding but
unvested RSUs shall become immediately vested. The term “disability” means a
medically determinable physical or mental condition of the Recipient resulting
from bodily injury, disease, or mental disorder which is likely to continue for
the remainder of the Recipient’s life and which renders the Recipient incapable
of performing the job assigned to the Recipient by the Company or any
substantially equivalent replacement job. The term “retirement” shall mean (i)
normal retirement after reaching age 65, (ii) early retirement after reaching
age 55 and completing 10 years of service, or (iii) early retirement after
completing 30 years of service without regard to age.


(d)    Certain Transactions. Notwithstanding any provision in this Agreement
(but subject to the last sentence of this Section 1(d)), in the event of
dissolution of the Company or a merger, consolidation or plan of exchange
affecting the Company, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) may, in its sole discretion and to the extent possible
under the structure of the applicable transaction, select one or a combination
of the following alternatives for treating this Award of RSUs:
(i)    The Award shall remain in effect in accordance with its terms;


(ii)    All or a portion of the RSUs shall, to the extent then still subject to
the vesting restrictions, be released from the vesting restrictions in
connection with the closing of the applicable transaction; or


(iii)    The RSUs shall be converted into restricted stock units or restricted
stock of one or more of the corporations that are the surviving or acquiring
corporations in the applicable transaction. The amount and type of converted
restricted stock units or restricted stock shall be determined by the Company,
taking into account the relative values of the companies





--------------------------------------------------------------------------------





involved in the applicable transaction and the exchange rate, if any, used in
determining shares of the surviving corporation(s) to be held by holders of
shares of the Company following the applicable transaction. Unless otherwise
determined by the Company, by action of the Compensation Committee, the
converted restricted stock units or restricted stock shall continue to be
subject to the forfeiture provisions applicable to the RSUs at the time of the
applicable transaction.


Notwithstanding the foregoing provisions of this Section 1(d) to the contrary,
no such alternative shall occur with respect to the RSUs to the extent that, if
it did, a 20% tax would be imposed under Section 409A of the Internal Revenue
Code on the Recipient.


(e)    Special Acceleration in Certain Events. Notwithstanding any other
provision in this Agreement, upon a change in control of the Company, all
outstanding but unvested RSUs shall become immediately vested. The term “change
in control of the Company” means the occurrence of any of the following events:


(i)    The consummation of:


(A)    any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or


(B)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company;


(ii)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or


(iii)    Any person shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing 20% or more of the combined voting power of the then
outstanding Voting Securities. For purposes of this Section 1(e), the term
“person” means and includes any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Securities Exchange Act of 1934, other than the Company or any employee benefit
plan sponsored by the Company.


Notwithstanding anything in this Section 1(e) to the contrary, unless otherwise
determined by the Board of Directors of the Company, no change in control of the
Company shall be deemed to have occurred for purposes of this Agreement if (1)
the Recipient acquires (other than on the same basis as all other holders of
shares of Common Stock of the Company) an equity interest in an entity that
acquires the Company in a change in control of the Company otherwise described
under subparagraph (i) of this Section 1(e), or (2) the Recipient is part of a
group that constitutes a person which becomes a beneficial owner of Voting
Securities in a transaction that otherwise would have resulted in a change in
control of the Company under subparagraph (iii) of this Section 1(e).


(f)    Forfeiture of RSUs on Termination of Service. If the Recipient ceases to
be an employee of the Company or a parent or subsidiary of the Company under
circumstances where the RSUs have not previously vested and do not become vested
pursuant to Section 1(c), 1(d) or 1(e), the Recipient shall immediately forfeit
all outstanding but unvested RSUs awarded pursuant to this Agreement and the
Recipient shall have no right to receive the related Common Stock.
 
(g)    Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs subject to this Agreement.
The Recipient may designate beneficiaries to receive the shares of Common Stock
underlying the RSUs subject to this Agreement if the Recipient dies before
delivery of the shares of Common Stock by so indicating on a form supplied by
the Company. If the Recipient fails to designate a beneficiary, such Common
Stock will be delivered to the person or persons establishing rights of
ownership by will or under the laws of descent and distribution.
 
(h)    No Voting Rights; Dividends. The Recipient shall have no rights as a
shareholder with respect to the RSUs or the Common Stock underlying the RSUs
until the underlying Common Stock is issued to the Recipient. The Recipient will
be entitled to receive any cash dividends declared on the Common Stock
underlying the RSUs after the RSUs have vested





--------------------------------------------------------------------------------





and the Common Stock has been issued. The Company shall accrue and pay to the
Recipient on the vesting of the RSUs an amount in cash equal to dividends that
would have been paid on the Common Stock underlying the RSUs after the date of
the issuance of the RSUs. No interest shall be paid by the Company on accrued
amounts.


(i)    Delivery Date for the Shares Underlying the RSUs. As soon as practicable,
but in no event later than thirty days, following a date on which any RSUs vest,
the Company will issue the Recipient the Common Stock underlying the then vested
RSUs in the form of uncertificated shares in book entry form; provided, however,
that if accelerated vesting of the RSU occurs pursuant to Section 1(c) by reason
of the Recipient’s retirement or disability, the date of issuance of the shares
underlying the RSUs shall be delayed until the date that is six months after the
date of the Recipient’s separation from service (within the meaning of Section
409A of the Internal Revenue Code); provided further, however, that if
accelerated vesting of the RSUs occurs pursuant to Section 1(d) or 1(e), the
date of issuance of the shares underlying the RSUs shall occur as soon as
practicable, but in no event later than thirty days, following the earliest to
occur of (1) the Recipient’s separation from service (within the meaning of
Section 409A of the Internal Revenue Code (but subject to the immediately
preceding proviso)), (2) the Recipient’s death or (3) a change in ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of
the Internal Revenue Code. The shares of Common Stock will be issued in the
Recipient’s name or, in the event of the Recipient’s death, in the name of
either (i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.


(j)    Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code can or will be made
with respect to the RSUs. The Recipient acknowledges that, except as provided
below, on each date that shares underlying the RSUs are issued to the Recipient
(the “Payment Date”), the Value (as defined below) on that date of the shares so
issued will be treated as ordinary compensation income for federal and state
income and FICA tax purposes, and that the Company will be required to withhold
taxes on these income amounts. To satisfy the required minimum withholding
amount, the Company shall withhold from the shares otherwise issuable the number
of shares having a Value equal to the minimum withholding amount. For purposes
of this Section 6, the “Value” of a share shall be equal to the closing market
price for the Common Stock on the last trading day preceding the Payment Date.
Alternatively, the Company may, at its option, permit the Recipient to pay such
withholding amount in cash under procedures established by the Company. The
Recipient acknowledges that under current tax law, the Company is required to
withhold FICA taxes with respect to the RSUs at the earlier of (i) the issuance
of shares underlying the RSUs or (ii) the date that the Recipient becomes
eligible for retirement (or the date of grant of the RSUs if the Recipient is
eligible for retirement at the time the RSUs are granted). To satisfy the
required minimum FICA withholding in the event that Recipient is eligible for
retirement, the Recipient shall, immediately upon notification of the amount
due, pay to the Company in cash or by check amounts necessary to satisfy
applicable FICA withholding requirements. If the Recipient fails to pay the
amount demanded, the Company or the Recipient’s employer may withhold that
amount from other amounts payable to the Recipient, including salary, subject to
applicable law.


(k)    Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any parent or subsidiary of the Company, or to interfere in any way with the
right of the Company or any parent or subsidiary by whom Recipient is employed
to terminate Recipient’s employment at any time or for any reason, with or
without cause, or to decrease Recipient’s compensation or benefits.


2.    Miscellaneous.
 
(a)    Entire Agreement; Amendment. This Agreement and the Plan constitute the
entire agreement of the parties with regard to the subjects hereof.


(b)    Interpretation of the Plan and the Agreement. The Compensation Committee
shall have the sole authority to interpret the provisions of this Agreement and
the Plan and all determinations by it shall be final and conclusive.


(c)    Electronic Delivery. The Recipient consents to the electronic delivery of
notices and any prospectus and any other documents relating to this Award in
lieu of mailing or other form of delivery.
 
(d)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.
 
(e)    Further Action. The parties agree to execute such instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.







--------------------------------------------------------------------------------





(f)    Governing Law. This Agreement and the Plan will be interpreted under the
laws of the state of Oregon, exclusive of choice of law rules.




 
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
By:
 
 
 
 
Authorized Officer

 











